McGehee, C. J.
(Hn 1) The issue in this case was fully covered and determined by us in the case of Fish Meal Co. v. Brondum, et al, 242 Miss. 573, 135 So. 2d 825, when on the interlocutory appeal' therein we held that the release of the primary endorser, whose endorsement was individual, unqualified and unlimited, resulted in the release of all of the endorsers who were secondarily liable. We affirmed and remanded the case in order that the chancellor might determine as an issue of fact whether or not the release of the principal endorser on the note, upon his payment of $44,000 thereon, was consented to by the remaining defendants. That issue has since been determined in the negative by the chancellor and we affirm his decree in that behalf.
Affirmed.
Arrington, McElroy, Rodgers, and Jones, JJ., concur.